                                                  Case: 1:19-cv-00145-DAP Doc #: 117-1 Filed: 03/07/19 1 of 1. PageID #: 3242
                                                                                   EXHIBIT A

                                                                                                                                        Proper
                                                                                                                                        ty                                                                                    Lease        Lease
                                                                                                                                        State /   Property                                                                Commence     Expiration
Lessee                                Property Name                                   Property Street Address 1         Property City   Prv       Zip        Landlord Name           Lease Type       Our Rentable Area         Date         Date
Argosy Education Group, LLC           Argosy-American Samoa                           Ottoville Professional Building   Ottoville       Americ               Tradewinds Hotel        Modified Gross                8623    3/15/2018    3/14/2023
Argosy Education Group, LLC           Argosy University - American Samoa Campus       Pago Plaza                        Pago Pago       an
                                                                                                                                        Americ    96799      Pago Plaza Inc          Gross                         1366     6/1/2013    4/30/2019
Argosy Education Group, LLC           Argosy University - Los Angeles                 5230 Pacific Concourse Drive      Los Angeles     an
                                                                                                                                        CA        90045      BCSP VII                Modified Gross              22319     10/5/2009    8/31/2019
Argosy Education Group, LLC           The Art Institute of California - Hollywood     5250 Lankershim Boulevard         North           CA        91601      Investments,
                                                                                                                                                             5250  LankershimL.P.    Triple Net                  84736     10/1/2009   12/31/2019
Argosy Education Group, LLC           The Art Institute of California - Hollywood     11128 Magnolia Boulevard          Hollywood
                                                                                                                        North           CA        91601      Plaza LLC
                                                                                                                                                             11128  Magnolia         Net Net                       6000    9/15/2008   12/31/2019
Argosy Education Group, LLC           The Art Institute of California - San Diego     7650 Mission Valley Road          Hollywood
                                                                                                                        San  Diego      CA        92108      LLCFenton Property
                                                                                                                                                             HG                      Triple Net                  75000     10/1/2002    9/30/2022
Argosy Education Group, LLC           The Art Institute of California - San Diego     7675 Mission Valley Road          San Diego       CA                   Company
                                                                                                                                                             US  UNIVERSITY          Gross                         1525     7/1/2016    9/30/2019
Argosy Education Group, LLC           Argosy University - Orange County               3601 W. Sunflower Avenue          Santa Ana       CA        92704      Sunflower Art LLC       Triple Net                  53484      7/1/2000    6/30/2020
Argosy Education Group, LLC           Argosy University - Tampa Campus                1403 North Howard Avenue          Tampa           FL        33607      Historic Berriman-      Modified Gross              32002      1/1/2009   12/31/2018
Argosy Education Group, LLC           Argosy University - Atlanta Campus              980 Hammond Drive                 Atlanta         GA        30328      Morgan
                                                                                                                                                             U.S. REIFLLCLakeside    Modified Gross              61370      1/1/2005   12/31/2024
Argosy Education Group, LLC           Argosy University - Hilo                        1266 Kamehmeha Highway            Hilo            HI        96720      Commons Geogia,
                                                                                                                                                             Yamanaka                Net Net                        857     8/1/2007    9/30/2018
Argosy Education Group, LLC           Argosy University - Honolulu Campus             1001 Bishop Street                Honolulu        HI        96813      Enterprise
                                                                                                                                                             Douglas      Inc
                                                                                                                                                                       Emmett        Triple Net                  17098      9/1/2000    3/31/2021
Argosy Education Group, LLC           Argosy University - Honolulu Campus             1003 Bishop Street                Honolulu        HI        96813      Management,
                                                                                                                                                             Douglas Emmett   LLC    Triple Net                    5275     2/1/2011    3/31/2021
Argosy Education Group, LLC           Argosy University - Honolulu Campus             1001 Bishop Street                Honolulu        HI        96813      Management,
                                                                                                                                                             Douglas Emmett   LLC    Gross                          262     8/1/2007    3/31/2021
Argosy Education Group, LLC           Argosy University - Honolulu Campus             270 Hookahi Street                Wailuku         HI        96793      Management,
                                                                                                                                                             Maui Variety LLC        Triple Net                     542    12/1/2009   11/30/2018
Argosy Education Group, LLC           Argosy University - Chicago Campus              225 North Michigan Avenue         Chicago         IL        60601      Investments
                                                                                                                                                             Michigan Plaza LLC      Modified Gross              49153      4/1/2008    3/31/2019
Argosy Education Group, LLC           Argosy University - Twin Cities Campus          1515 Central Parkway              Eagan           MN        55121      Lockbox
                                                                                                                                                             Ed Landlord Four        Triple Net                  88165     12/5/2012   12/31/2027
Argosy Education Group, LLC           Argosy University - Washington DC Campus        1550 Wilson Boulevard             Arlington       VA        22209      1550 and 1560           Modified Gross              33065      7/1/2008   12/31/2023
The Art Institute of Las Vegas,       The Art Institute of Las Vegas                  2350 Corporate Circle             Henderson       NV        89074      Wilson Co Street
                                                                                                                                                             Buchanan     LLC        Modified Gross              44801    12/31/2001   12/31/2024
Inc. Art Institute of Seattle, Inc.
The                                   The Art Institute of Seattle                    2323 Elliott Avenue               Seattle         WA        98121      Partners
                                                                                                                                                             2323  Elliott Avenue    Triple Net                  72180    10/24/2012   10/23/2025
Art Institute of Seattle, Inc         The Art Institute of Seattle                    2601 Elliott Avenue               Seattle         WA        98121      LLC Direct Real
                                                                                                                                                             I&G                     Triple Net                  34560     10/1/2013    9/30/2019
Dream Center Education                Shared Services - Chandler                      1255 South Spectrum Boulevard     Chandler        AZ        85286      Estate 38Allred
                                                                                                                                                             Douglas    LP           Modified Gross             100885     1/29/2011    1/31/2022
Holdings,
Dream       LLC Education
        Center                        DC Argosy University, Phoenix                   2222 W. Dunlap Avenue             Phoenix         AZ        85021      Company Office,
                                                                                                                                                             Concorde                Modified Gross              78616     10/1/2018    3/31/2028
Holdings,
Dream       LLC Education
        Center                        DCEH - Corporate (Data Center)                  615 McMichael Road                Pittsburgh      PA        15205      LLC
                                                                                                                                                             Sampson    Morris       Modified Gross              41367      4/1/2010    3/31/2025
Holdings,
Dream       LLC Education
        Center                        Shared Services - Pittsburgh (Penn Ave) & Art   1250, 1400 Penn Avenue            Pittsburgh      PA        15222      Group
                                                                                                                                                             The    Inc.
                                                                                                                                                                  Buncher            Modified Gross              94942     11/1/2005   11/30/2020
Holdings,
South       LLC of Michigan,
       University                     Institutes
                                      South      of Pittsburgh
                                              University - Novi Campus                41555 Twelve Mile Road            Novi            MI        48377      Company
                                                                                                                                                             HEFCO                   Triple Net                  40386     10/1/2010    9/30/2022
LLC University of Ohio LLC
South                                 South University - Cleveland Campus             4743 Richmond Road                Warrensville    OH        44128      Meadowbrook
                                                                                                                                                             Hemingway      at LLC   Triple Net                  40000     4/22/2011    1/31/2024
WSU of Southern CA                    Argosy University - Irvine Campus               1 Banting Drive                   Heights
                                                                                                                        Irvine          CA        92618      Richmond
                                                                                                                                                             CSU         LLC
                                                                                                                                                                   Fullerton         Triple Net                  60000     1/15/2016    1/14/2021
                                                                                                                                                             Auxiliary Services
